Citation Nr: 0310091	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
2000 for service connection for chronic constipation with 
chronic pelvic pain.  

2.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as dysthymic disorder or major 
depression.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a disorder 
manifested by left foot, toe or ankle pain.  

5.  Entitlement to service connection for a disorder 
manifested by popping in the right hip.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.  

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


REMAND

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board, it violates the provision, in 
38 U.S.C.A. § 5103(b), of a one-year period to submit 
evidence.  Accordingly, the Board concludes that this case 
must be remanded to the RO for the RO to provide notice of 
the VCAA.

In so concluding, the Board notes that, although the RO did 
send a notification letter in June 2002 regarding what 
evidence should be submitted to substantiate new claims that 
the veteran had filed, the RO did not send the veteran such a 
letter in connection with the claims on appeal.  Moreover, 
the February 2002 supplemental statement of the case, which 
was sent to the veteran in connection with the claims on 
appeal, provided her with the old version of 38 C.F.R. 
§ 3.159, which referred to the responsibility of the claimant 
to submit a "well grounded" claim, and that regulation had 
been amended pursuant to the VCAA in August 2001.

Finally, the Board also finds that, pursuant to 38 C.F.R. 
§ 3.159(c)(4), remand is required for further development of 
the medical evidence in this case, as ordered in the 
paragraphs below, and, given the ruling of the Federal 
Circuit, the Board may not consider this additional evidence 
without remanding the case to the RO for initial 
consideration at this time.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed with regard 
to the issues on appeal.  In particular, 
ensure that the new notification requirements 
and development procedures in sections 3 and 
4 of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

2.  Ask the veteran if she has had any 
treatment for a psychiatric disorder, a back 
disorder, a left foot, toe or ankle disorder, 
and a right hip disorder since January 2002 
and, if so, obtain the treatment records and 
place them in the claims file.

Service connection for psychiatric disorder:  

3.  Schedule a psychiatric examination to 
determine the etiology of a current 
psychiatric disorder, if any.  The examiner 
is to render an opinion as to whether it is 
more likely, less likely or as likely as not 
that a current psychiatric disorder is the 
result of an injury or disease incurred in 
service, including a laparotomy performed in 
service, as opposed to some other factor or 
factors, including childhood sexual abuse.  
In rendering the opinion, the examiner should 
review and consider the pertinent medical 
evidence of record including (a) the service 
medical records which contain a letter, dated 
July 30, 1993, from J.K.L., CSW, who 
indicated that the veteran was in brief 
treatment in February-March 1993 prior to 
service for a "situational problem 
concerning personal relationships at work and 
in her social life"; (b) the April 1998 VA 
Mental Disorders examination report in which 
the examiner diagnosed dysthymic disorder as 
a result of childhood molestation and verbal 
abuse at the hands of her alcoholic father; 
(c) the March 2001 VA Mental Disorders 
examination report in which the examiner 
diagnosed major depressive disorder and 
probable somatization disorder and who "did 
not find evidence of a clear causal 
relationship between her previous 
service-connected disabilities and her 
present complaint of depression"; and (d) 
the VA outpatient treatment reports, 
including the December 8, 1999, Psychiatry 
Outpatient Note of B. L. Callies, M.D., who 
reported that the veteran reported having 
"resolved the issues of her sexual abuse 
through therapy" and that "the problems now 
are the results of her surgery and the way it 
changed her life."  Although the latter 
report was history provided by the veteran, 
the Dr. Callies did note on mental status 
examination that the veteran became "tearful 
during the interview when talking about her 
present disabilities", and the examiner 
noted "physical problems" under Axis IV for 
psychosocial and environmental problems that 
may affect the diagnosis, which was dysthymic 
disorder.  The examiner should provide a 
rationale for conclusions reached by 
referring to specific pertinent matters 
involved in this case or by explaining the 
nature of the psychiatric disorder involved.

Service connection for a back disorder; a 
disorder manifested by left foot, toe or 
ankle pain; and a disorder manifested by 
popping in the right hip.  

4.  Schedule an examination to determine the 
etiology of a current back disorder, if any.  
The examiner is to render an opinion as to 
whether it is more likely, less likely or as 
likely as not that a current back disorder, 
if any, is the result of an injury or disease 
incurred in service, including a laparotomy 
performed in service, as opposed to some 
other factor or factors.  In rendering the 
opinion, the examiner should review and 
consider the pertinent medical evidence of 
record including the service medical records; 
the March 2001 VA Spine examination report; 
and the VA outpatient treatment records.

5.  Schedule an examination to determine the 
etiology of a current disorder manifested by 
left foot, toe or ankle pain, if any.  The 
examiner is to render an opinion as to 
whether it is more likely, less likely or as 
likely as not that a current disorder 
manifested by left foot, toe or ankle pain, 
if any, is the result of an injury or disease 
incurred in service, including complaints in 
February 1994 of pain in the left foot upon 
bending the toes for which x-ray findings 
were within normal limits; the March 2001 VA 
examination report; and VA outpatient 
treatment reports.

6.  Schedule an examination to determine the 
etiology of a current disorder manifested by 
popping in the right hip, if any.  The 
examiner is to render an opinion as to 
whether it is more likely, less likely or as 
likely as not that a current disorder 
manifested by popping in the right hip, if 
any, is the result of an injury or disease 
incurred in service, including complaints in 
May 1994 of pain in the right anterior hip 
which was attributed to a "[questionable] 
muscle strain, doubt stress fracture"; the 
March 2001 VA Spine examination report in 
which the examiner noted that the veteran 
complained of pain deeply over the anterior 
inguinal region; and VA outpatient treatment 
reports including an August 2001 Orthopedic 
Surgery Consult Note.

7.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to (1) an effective date 
earlier than October 4, 2000, for service 
connection for chronic constipation with 
chronic pelvic pain; (2) service 
connection for a psychiatric disorder, 
diagnosed as dysthymic disorder or major 
depression; (3) service connection for a 
back disorder (4) service connection for 
a disorder manifested by left foot, toe 
or ankle pain; (5) service connection for 
a disorder manifested by popping in the 
right hip.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



